Citation Nr: 0203278	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  92-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran served on active duty for training as a member of 
the Army Reserve National Guard from March to July 1974.  
Thereafter, he was on inactive duty for training and had 
brief periods of active duty for training until February 
1988.  He was on active duty in the National Guard from March 
1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
service connection for an acquired psychiatric disorder.

This case was previously before the Board in September 1993 
and September 1997, at which time it was remanded for 
additional development.  After readjudicating the veteran's 
claim of service connection for an acquired psychiatric 
disorder, and with consideration given to the additional 
development, the RO issued numerous determinations which 
continued the initial denial of his claim.  The most recent 
determination was provided in a supplemental statement of the 
case issued in November 2001.  The claim is now before the 
Board for further appellate consideration.  

As a preliminary matter, the Board finds that the RO has 
complied with the directives of the September 1993 and 
September 1997 remands.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  In the September 1993 remand, the RO was 
directed to obtain service medical records, records 
pertaining to private medical care, and afford the veteran a 
VA psychiatric examination.  In the September 1997 remand, 
the RO was directed to obtain additional evidence in order to 
ascertain details regarding the veteran's period of service 
from March 1990 to June 1991.  The record reflects that the 
requested records and information have been obtained, and the 
veteran presented for VA psychiatric and neurologic 
examinations in May 1994.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran's service medical records, along with private 
medical reports, reflect in-service diagnoses of 
schizophrenia, paranoid type.  

2.  There is clear and unmistakable evidence to show that the 
veteran's psychiatric disorder preexisted any period of 
active service; however, he was treated during his March 
1990-June 1991 period of active duty for a psychosis, 
paranoid schizophrenia was noted upon separation from 
service, and he has been treated for that disorder ever 
since; the evidence is at least in equipoise as to whether 
the veteran's pre-existing psychotic disorder was chronically 
worsened during active service.


CONCLUSION OF LAW

The veteran's schizophrenia, which clearly and unmistakably 
pre-existed service, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issue in this case in July 1992.  Nevertheless, after 
reviewing the claims folder, the Board finds that, with 
regard to the claim of entitlement to service connection for 
an acquired psychiatric disorder, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations and VA's duties have been fulfilled 
in this case.  By virtue of the July 1992 RO decision, in a 
statement of the case issued in October 1992, and in numerous 
supplemental statements of the case, the veteran was given 
notice of the information and medical evidence necessary to 
substantiate his claim of service connection for an acquired 
psychiatric disorder.  

The RO has obtained all identified medical evidence, and 
there is no indication that there is any outstanding relevant 
evidence pertaining to the disability at issue, to include VA 
and private medical records, that has not been obtained.  The 
Board notes that, during the course of this appeal, the 
veteran has reported that he has been unable to personally 
obtain or furnish some private medical records pertinent to 
his claim.  However, after a thorough review of claims 
folder, the Board finds that said records, as identified by 
the veteran, have been obtained by the RO and associated with 
the claims file.  Further, the veteran has been provided VA 
medical examinations that are adequate for adjudicating the 
issue now before the Board.  Accordingly, the Board concludes 
that remanding this case for additional development under the 
new statute is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In sum, the facts relevant 
to the claim in this case have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA and its implementing 
regulations.

Background

Essentially, the veteran contends that a psychiatric disorder 
first manifested during his active duty, or in the 
alternative, manifested prior to his service but was 
aggravated during his active duty in the National Guard.  
Specifically, the veteran contends the following:

? His psychiatric disorder initially manifested in 1987, 
after he refused to file reports concerning "false 
thefts" from an armory.  A number of fellow servicemen 
apparently began to distrust him, and he became the 
subject of  harassment and taunting during weekend drills.  
The veteran stated that he desired to complete 20 years of 
military service, but he let his term expire because the 
servicemen who harassed him threatened kill him if he re-
enlisted.  He reported that he continued to received crank 
phone calls and death threats even after his separation 
from service.

? He was afraid to discuss the in-service harassment with 
physicians who originally diagnosed his psychiatric 
disorder.  The veteran reported that, although his medical 
records indicate he eventually did discuss the incidents 
that allegedly caused his paranoia, his physicians had no 
way of knowing exactly what was true and what was the 
product of his paranoia.  

? The veteran re-enlisted in March 1990, hoping that the 
"events" that led to the harassment in 1987 were 
forgotten, but incidents of theft at the armory apparently 
continued.  He contends that his psychiatric disorder was 
aggravated during summer camp in 1990, when several men 
wrestled him to the ground, put a gun to his head, and 
threatened to kill him if he reported that they were 
stealing from the armory.  

? The veteran further contends that trying to present his 
claim further aggravated his psychiatric condition, since 
the "situation" at the armory was "red taped," and he 
was told by superior officers that "they were going to 
'bury' my file."

Records of treatment at a private medical facility show that 
the veteran was admitted to Lahey Clinic Medical Center in 
October 1987 with a diagnosis of alcoholism.  Following 
treatment in the emergency room, the veteran was transferred 
to a different private medical facility for detoxification 
and psychiatric hospitalization in October and November 1987.  
The admission report shows that the veteran was referred from 
a health clinic where he presented in an inebriated, 
suicidal, and self-destructive fashion.  It was noted that 
the veteran had a history of drinking problems for years, as 
well as a history of drug abuse.  The veteran told a 
physician that he had never been "straight" in his adult 
life.  The diagnosis was alcohol abuse and dependence, 
cannabis abuse and dependence, and major depression.  The 
veteran was provided daily intensive medical management and 
psychotherapy by a multidisciplinary treatment team.  The 
private medical records dated in 1987 do not indicate that 
any of the veteran's then-current medical problems were 
related to any incident or injury of his service.  

The service medical records include a March 1990 medical 
examination report and report of medical history on the 
veteran's re-entry into National Guard Service, in which the 
veteran reported that he was in "good health."  A service 
examiner noted on the clinical evaluation that the veteran's 
neurological and psychiatric systems were normal.  A service 
outpatient report dated in June 1990 shows that the veteran 
had some chronic, circumscribed paranoid fears that related 
to "an event several years ago."  A mental status 
evaluation revealed no evidence of psychosis, and the 
diagnosis was no acute psychiatric problem.  It was noted, 
however, that he had been taking psychiatric medication over 
the prior two years that had been prescribed by a physicians 
at a private mental health center.  

An in-service clinical evaluation in June 1991 indicates that 
the veteran reported he was "not in good health," and had 
been diagnosed with paranoid schizophrenia in 1987.  The 
clinical record documented that the veteran had an attack of 
paranoia and schizophrenia while at summer camp in 1990.  A 
mental status evaluation revealed that the veteran was afraid 
his phone was tapped, and feared that people (including 
military personnel) were "out to get him."  The diagnosis 
was paranoid schizophrenia.  Service records indicate that 
the veteran was discharged from the Army National Guard in 
June 1991 after it was determined he was medically unfit for 
service.

Post-service medical records indicate that the veteran has 
been treated for paranoia and schizophrenia at numerous 
medical facilities since his separation from service to the 
present.  In May 1990, the veteran was treated at a private 
medical facility, where it was noted that the veteran had a 
history of paranoid thinking and delusional preoccupations 
for at least three years.  He was hearing voices, he had 
ideas of reference from telephones, and he thought that 
people in other cars talked to him.  The preliminary 
diagnosis was paranoid schizophrenic disorder, with alcohol 
and codeine dependence, both in full remission.  

Private medical records from the Center for Mental Health 
reveal that the veteran was treated for his psychiatric 
condition at that facility from February 1991 to May 1994.  A 
summary of the treatment he received reveals that the 
severity of his paranoia increased during episodes of non-
compliance with medications or decreases in dosage.  The 
diagnosis on his discharge from the facility was paranoid 
schizophrenia.  

A discharge summary from a state mental health hospital, 
dated in November 1990, indicates that the veteran was 
admitted to the hospital while under the influence of 
alcohol.  He reported that his psychiatric problems began 
three years earlier, when he began to experience auditory 
hallucinations and paranoia.  He felt that "government 
people" were constantly following him and trying to harm 
him.  He believed that the government was able to influence 
his thinking and was putting thoughts in his mind.  He 
claimed that he had hired a private detective for fear that 
his phone was bugged.  The veteran reported that he was 
taking prescription medication which helped him to relax and 
feel less paranoid.  He reported that auditory and visual 
hallucinations had increased over the prior three weeks, and 
he felt disoriented at times.  A physician noted that the 
veteran had a long history of alcohol abuse and codeine 
addiction for which he underwent detoxification in 1987.  In 
another hospital record, it was noted that the veteran was 
non-compliant with his medications.  He was considered a 
polysubstance abuser; preferring alcohol to marijuana or 
cocaine.  On the veteran's discharge from the November 1990 
hospitalization, the diagnosis was polysubstance abuse, and 
psychotic disorder not otherwise specified.  

In a May 1992 letter, a private psychiatrist reported that he 
had personally treated the veteran for paranoid schizophrenia 
since March 1991.  The veteran told the private psychiatrist 
that he first experienced paranoia and delusions in 1987.  
The psychiatrist stated that the veteran initially presented 
with significant delusion and paranoia, but had shown 
significant improvement with treatment.  

By a July 1992 decision, the RO denied service connection for 
an acquired psychiatric disorder, holding that the evidence 
did not establish that the veteran's paranoid schizophrenia 
was incurred in or aggravated by his period of active 
military service, nor had his psychosis manifested to a 
compensable degree within the applicable presumptive period 
following his separation from service.  The RO noted that, 
although the veteran experienced an exacerbation of his 
psychiatric condition during summer camp, the evidence did 
not show that the period of  exacerbation had aggravated his 
psychiatric condition beyond the normal progress of the 
disease.  

In a November 1992 statement, the veteran's representative 
reported on behalf of the veteran that, even though his 
paranoid schizophrenia existed prior to his active service, 
his service in the National Guard aggravated the psychiatric 
disorder to a compensable degree.  

A medical report from a private psychiatric clinic documents 
outpatient treatment the veteran received in April 1994.  
During the consultation, the veteran recounted details 
surrounding the "nervous breakdown" he experienced in 1987.  
He told the psychiatrist that after he had reported thefts 
from the armory, he began to receive threatening phone calls 
and began hearing voices.  Eventually, he became so 
distraught that he took an overdose of medication and was 
admitted to a private hospital.  The veteran reported that he 
was feeling stable, although he had had periods of two or 
three days when he got very depressed and could not sleep.  
The physician reported that the veteran showed some vague 
paranoid ideation.  The veteran stated that he had mood 
swings, but denied other symptoms.  A mental status 
evaluation showed that the veteran's affect was full range.  
His cognitive testing was roughly intact, although he 
appeared to be of limited intelligence.  The physician 
assessed that the veteran had the history of what appeared to 
be schizophrenic disorder, and the symptoms seemed to be 
fairly well-contained by prescription medication.  The 
diagnosis was schizoaffective disorder, rule out bipolar 
disorder.  

The veteran presented for a VA psychiatric examination in May 
1994, during which he reported that he performed many 
military occupational specialties during his service because 
he suffered from dyslexia.  He said that he was sent to a 
special school in New Jersey to help him function better 
during his service, after his superiors discovered that he 
was dyslexic.  He had suffered psychological problems for "a 
while," but they worsened during summer camp in 1987, when 
he became so depressed he took a drug overdose.  The VA 
physician reported that it was difficult to obtain an 
appropriate history from the veteran because of his 
delusions.  The physician reported that the veteran was 
alert, cooperative, and had an odor of alcohol on his breath.  
It was further noted that most of the symptoms of the 
veteran's psychiatric disorders were considered directly 
related to multiple substance an alcohol abuse.  The veteran 
was alert and cooperative on a mental status evaluation.  He 
showed flamboyant evidence of thought disorder, with 
hallucinations, delusions, concrete thinking, and 
idiosyncratic speech.  The veteran's insight into his 
condition was very poor.  The diagnosis was schizophrenic 
disorder, with chronic alcohol abuse and dependence.  The 
diagnosis also included "[o]rganic brain syndrome question 
etiology, [q]uestion dementia, question borderline 
intellectual functioning."  The VA examiner reported:

It is [the veteran's] statement that his 
psychotic symptoms began when he was in 
summer camp on the cape in 1987.  He was 
indeed hospitalized for some 
symptomatology in 1987, possibly due to 
his substance abuse but he stated he 
tried to kill himself because he was 
being persecuted.  In other words he 
thought his psychosis was related to his 
requirement for hospitalization.  Since 
that time he has required constant mental 
health intervention.  

On a VA neurological examination in May 1994, the physician 
reported that the veteran had a long and complicated history 
which centered around polysubstance abuse.  The veteran 
admitted that he had memory problems.  Mental status 
examination revealed that the veteran was slightly 
bradykinetic.  The diagnosis was multiple metabolic and 
traumatic insults to the brain with subsequent neurologic 
contribution to cognitive deficits.

The veteran was hospitalized on a voluntary basis in late 
January 1998 at Lowell General Hospital after complaining 
that "the ice was getting thin."  The hospitalization 
summary noted that the veteran had a longstanding history of 
psychiatric illness, and experienced his first "breakdown" 
while he was in the military in 1990.  An extensive history 
of drug and alcohol abuse was noted.  The veteran had 
difficulty providing much information about his past.  It was 
noted that he was becoming more delusional and increasingly 
isolated.  Apparently, the veteran's van had caught fire, and 
a physician noted that the veteran believed the fire was set 
by a Nazi group which had plotted against him.  The results 
of a computed tomography scan of the veteran's head, 
performed to rule out any organic causes of the psychiatric 
disorder, was negative.  The diagnosis was schizophrenia, 
paranoid type, in acute exacerbation; and polysubstance 
dependence, in remission.  

In a November 1999 letter, a private psychologist reported 
that the veteran had been under his care since November 1998.  
The psychologist opined that that the veteran "suffers from 
a chronic mental illness known as Schizoaffective Disorder, a 
condition he has probably had for most of his adult life."  
It was noted that without prescribed medications, the veteran 
would most probably need inpatient hospitalization "for 
reasons of personal safety."  At best, the physician 
reported, the veteran could be expected to sustain marginal 
relationships with family members, friends, and health care 
providers.  The psychologist did not refer to the veteran's 
military service, or suggest that his schizoaffective 
disorder was related to his service.  

Medical records from Arbour Health System reveal numerous 
psychiatric evaluations and treatment the veteran received at 
that facility from May to December 2000.  The records reflect 
the veteran's complaints of anxiety attacks.  The records do 
not indicate that the veteran reported any in-service 
incidents to the physicians.  The Axis I diagnosis shown in a 
May 2000 evaluation report was paranoid schizophrenia and 
alcohol dependence.  The Axis IV diagnosis showed that 
stressors over the prior year included money issues and 
chronic illness.

Of record is a November 2000 letter from an individual who 
stated that she had been the veteran's friend since 1972, and 
she first noticed a change in his behavior in 1987.  She 
wrote that "it wasn't until he was having problems at the 
armory did he change into a different person."  She stated 
her belief that the service connection was warranted for the 
veteran's psychiatric condition inasmuch as "the situations 
at the armory Guards changed his behavior because I witnessed 
the change before my very eyes."  The veteran's friend 
recalled that the veteran "appeared worse" after returning 
from his weekend drill, and he appeared extremely upset about 
something when he returned from his Guard service.  She wrote 
that she had visited the veteran when he worked at the armory 
and witnessed other servicemen teasing him.  She stated that 
there were also incidents of harassment and vandalism upon 
the veteran and herself.  

In a May 2001 letter, the veteran provided additional details 
concerning the in-service events that allegedly led to an 
aggravation of his existing psychiatric disorder.  He 
recounted that he had been harassed by fellow servicemen in 
1987 after he reported to superiors that they had been 
stealing from the armory.  He reported that he began hearing 
voices while in the field during summer camp in 1990.  He was 
taken to a medic's tent, where the veteran "made them think 
I was having a heart attack."  He was then treated at a 
private hospital.  The next day, according to the veteran, he 
underwent an in-service psychiatric evaluation, but he did 
not tell the examiners about hearing voices, as he did not 
want to be discharged from service.  The veteran also 
reported that he had not used alcohol during the previous 7 
years.  

The most current evidence of record is a letter from a 
private psychiatrist who evaluated the veteran in April and 
May 2001.  The psychiatrist reported that the in-service 
events as described by the veteran.  It was noted that the 
veteran's illness "may have been exacerbated by the events 
which occurred during his service in the National Guard, due 
to the stress . . . these events created."  According to the 
psychiatrist, the in-service incident in 1987 led to an 
apparent psychotic episode during which the veteran became 
paranoid and began hearing voices, and that episode, in turn, 
required hospitalization.  The incident also led to an 
increase in alcohol use which the veteran engaged in prior to 
the hospitalization.  It was reported that the veteran's 
recollection of events prior to the psychotic break appeared 
clear and accurate, but events following the psychotic break 
were not well recalled.  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the purposes 
of 38 U.S.C.A. §§ 1110 and 1113, in the case of any veteran 
who served for ninety days or more during a period of war and 
a chronic disease, to include psychosis, becomes manifest to 
a degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); and see 
Boyer v. West, 210 F.3d 1039 (Fed. Cir. 2000) (a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998) (in order to establish service connection of a 
particular disability, a claimant must establish he or she 
has that disability and that a relationship exists between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service); Watson v. Brown, 4 Vet. App. 309 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service).

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24), 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.6(a) (2001).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be inactive duty training.  38 C.F.R. § 
3.6(d)(4).  In this case, the Board notes that where the 
application for VA benefits relates to a period of inactive 
duty for training, only injuries can be compensated, while 
any diseases incurred during inactive duty for training may 
not be service-connected.  See Brooks v. Brown, 5 Vet. App. 
484 (1993).

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  In this case, the veteran's enlistment medical 
examinations, including the medical examination conducted on 
his re-enlistment in March 1990, indicated no clinical 
findings of a psychiatric disorder.

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  In determining whether a disorder existed prior to 
entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  If universally recognized medical 
principles establish the existence of a disorder prior to 
entry into service, no other confirmation is needed.  38 
C.F.R. § 3.303(c).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).

Resolution of the issue in this case must be considered on 
the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection are based on a review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 
16 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Here, the veteran asserts that his paranoid schizophrenia 
began during or was aggravated by active service.  He 
specifically contends that his psychotic disorder first 
manifested in 1987 while he was serving with the Army 
National Guard.  He further asserts that, in the alternative, 
his pre-existing schizophrenia was chronically worsened 
during his 1990-91 period of active duty.  It does not appear 
that the veteran was on active duty for training at the time 
he was treated for schizophrenia in 1987.  As it is apparent 
that he was on inactive duty for training during the period 
of time in question, he is precluded by law from establishing 
service connection for his psychiatric disorder, as said 
disorder constitutes a disease that was incurred while on 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110; 38 
C.F.R. § 3.6(a) and (d)(4); Brooks, 5 Vet. App. 484; see 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (in cases where the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

Such does not end the Board's inquiry as the veteran also 
alleges that his psychiatric disorder was aggravated during 
his service from March 1990 to June 1991.  The Board will 
proceed with an analysis of whether service connection for 
his psychiatric disability is warranted on that basis.  

The March 1990 medical examination on the veteran's re-
enlistment into service was negative for any clinical finding 
related to symptoms of a psychiatric disorder, thereby 
raising a presumption of soundness.  However, the presumption 
of soundness can be rebutted if clear and unmistakable 
evidence demonstrates that the disease or injury existed 
prior to induction and was not aggravated by active service.  
38 U.S.C.A. §§ 1111, 1153.  Here, the medical evidence 
clearly shows that the veteran was treated for a psychotic 
disorder as early as 1987, and he had been on medications for 
approximately three years prior to going on active duty in 
1990.  The veteran does not contend otherwise.  The Board 
finds that these in-service findings constitute clear and 
unmistakable evidence of a psychiatric disorder that pre-
existed active duty from March 1990 to June 1991.  
Accordingly, the Board finds that the presumption of 
soundness, as it relates to the veteran's period of service 
from March 1990 to June 1991, is rebutted by this clear and 
unmistakable evidence.  

Thus, the question remains whether the veteran's psychiatric 
disorder was aggravated during his period of service from 
March 1990 to June 1991.  The evidence is clear that the 
veteran received treatment for paranoid schizophrenia during 
said time period.  In fact, it is apparent that he received 
an early discharge because of psychiatric impairment 
attributed to schizophrenia with paranoid delusions.  It was 
specifically noted on his separation examination that he had 
paranoid schizophrenia manifested by suspecting that his 
phone was bugged and that the military was "out to get 
him."  Subsequently dated post-service medical records show 
that he has received ongoing psychiatric treatment for 
schizophrenia since that time.  There is VA and private 
psychiatric evidence that reveals variously diagnosed 
psychiatric disorders, to include substance abuse, and it is 
clear that the veteran was treated for schizophrenia prior to 
1990, but he was found to normal upon entry into service in 
1990, had a psychotic episode during his 1990-1991 service, 
psychotic symptoms were noted on his separation examination, 
and he has continued to receive treatment for a psychosis 
ever since that time.  Moreover, while there is no medical 
opinion of record supporting a finding that his schizophrenia 
began during service, a private psychiatrist opined in a May 
2001 statement that the disability at issue was 
"exacerbated"during service.  The Board is cognizant of the 
fact that temporary or intermittent flare-ups during service 
of a preexisting disease are not sufficient to be considered 
aggravation in service unless the underlying condition, and 
not just the symptoms, has worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  While it is not entirely clear 
that the veteran's pre-existing schizophrenia was chronically 
worsened aggravated during service, the clinical findings of 
a psychosis at the time of the veteran's separation from 
service, the ongoing treatment for schizophrenia since then, 
and the recent private psychiatric opinion suggesting a 
worsening of the disability in question during 1990-1991 
service places the evidence in at least equipoise.  Resolving 
the reasonable doubt (38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)) raised by such evidence in 
favor of the veteran, the Board finds that service connection 
for schizophrenia based on aggravation of a pre-existing 
disability is warranted. 


ORDER

Service connection for an schizophrenia on an aggravation 
basis is granted.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

